      Case: 1:08-cv-02153-JDG Doc #: 96 Filed: 05/28/21 1 of 15. PageID #: 1616




                            IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRCT OF OHIO
                                    EASTERN DIVISION

    SUSAN BOGGS, et al.,                            )   CASE NO. 1:08-CV-02153-JDG
                                                    )
                 Plaintiffs/Relators,               )
                                                    )    MAGISTRATE JUDGE
          vs.                                       )    JONATHAN D. GREENBERG
                                                    )
    CITY OF CLEVELAND,                              )
                                                    )
                 Defendant/Respondent.              )    MEMORANDUM OF OPINION &
                                                    )    ORDER
                                                    )



         This matter is before the Court on Defendant/Respondent’s Motion for Summary Judgment (Doc.

No. 88) and Plaintiffs/Relators’ Motion for Summary Judgment (Doc. No. 89). For the following reasons,

the Court GRANTS Defendant/Respondent’s Motion for Summary Judgment and DENIES

Plaintiffs/Relators’ Motion for Summary Judgment as to Plaintiffs/Relators’ federal law claims and

dismisses those claims with prejudice. The Court declines to exercise supplemental jurisdiction over the

Plaintiffs/Relators’ remaining state law claims and REMANDS this case back to state court.1




1
  “A district court has broad discretion in deciding whether to exercise supplemental jurisdiction over state
law claims.” Musson Theatrical, Inc. v. Federal Exp. Corp., 89 F.3d 1244, 1254 (6th Cir. 1996) (citing
Transcontinental Leasing, Inc. v. Michigan Nat’l Bank of Detroit, 738 F.2d 163, 166 (6th Cir. 1984)). A
court’s decision to exercise supplemental jurisdiction depends on “‘judicial economy, convenience, fairness,
and comity.’” Id. (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)). “When all federal
claims are dismissed before trial, the balance of considerations usually will point to dismissing the state law
claims, or remanding them to state court if the action was removed.” Id. (citing Carnegie-Mellon, 484 U.S.
at 350 n.7) (additional citations omitted). As the Sixth Circuit has explained, “Supplemental jurisdiction is
a ‘doctrine of flexibility, designed to allow courts to deal with cases involving pendent claims in the manner
                                                   1
    Case: 1:08-cv-02153-JDG Doc #: 96 Filed: 05/28/21 2 of 15. PageID #: 1617




                          I.     Factual and Procedural Background

       In August 2008, Plaintiffs filed a “Complaint for Writ of Mandamus to Commence Appropriation

Proceedings” against the City of Cleveland (“City”) under the Fifth Amendment to the United States

Constitution, the Ohio Constitution, and other applicable laws, seeking compensation for the alleged taking

of their property as a result of operations at Cleveland Hopkins International Airport. (Doc. Nos. 26, 32.)

See also Boggs v. City of Cleveland, 655 F.3d 516, 519 (6th Cir. 2011). Because Plaintiffs asserted a federal

claim, the City removed this case to this Court on September 8, 2008. (Doc. No. 1).

       On March 31, 2009, the City moved to dismiss the case. (Doc. No. 17.) On October 13, 2009, the

Court granted the motion on res judicata grounds based on an earlier class action complaint Plaintiffs filed

against the City. (Doc. No. 26.) Plaintiffs appealed the Court’s decision to the Sixth Circuit. (Doc. No.

29.) On appeal, the Sixth Circuit reversed, finding Plaintiffs’ claims based upon runway expansions in 2004

and 2007 “could not have been raised in the 2002 Action and are premised on a new transaction or

occurrence distinct from the subject matter of the 2002 Action”; therefore, res judicata did not apply. Boggs,

655 F.3d at 524. The Sixth Circuit then remanded the case back to this Court for further proceedings. Id.

       After remand, Plaintiffs and the City stipulated to a dismissal without prejudice in October 2011 so

Plaintiffs could pursue administrative claims before the Federal Aviation Administration (“FAA”). (Doc.

No. 40.) The Stipulated Order of Dismissal Without Prejudice states, “The Relators and the City agreed to

toll the statute of limitations on the Fifth Amendment and Ohio Constitutional claims beginning October

25, 2011 until such time as the Relators have exhausted their administrative remedies.” (Id.)



that most sensibly accommodates a range of concerns and values.’” Basista Holdings, LLC v. Ellsworth
Twp., 710 F. App’x 688, 695 (6th Cir. 2017) (quoting Carnegie-Mellon, 484 U.S. at 350)).
                                               2
    Case: 1:08-cv-02153-JDG Doc #: 96 Filed: 05/28/21 3 of 15. PageID #: 1618




       On March 20, 2019, Plaintiffs filed a Notice of Exhaustion of Administrative Remedies. (Doc. No.

41.) On April 10, 2019, the Court held a telephonic conference with counsel, plaintiff Susan Boggs, and

City representative Traci Clark to determine how to proceed with the case given the lapse of seven years.

(Non-document entry dated April 10, 2019.) The Court ordered Plaintiffs to discuss the matter with the

City, and if the matter could not be resolved, Plaintiffs were to file a new case or an amended complaint

“based on 2019 conditions, as opposed [to] 2008 conditions.” (Id.)

       On October 15, 2019, Plaintiffs filed their First Amended Complaint. (Doc. No. 46.) On November

1, 2019, the Court formally reopened the case. (Doc. No. 48.) On December 2, 2019, the parties filed their

Joint Consent to Exercise of Jurisdiction by a United States Magistrate Judge, and this case was then

transferred to the undersigned. (Doc. Nos. 49, 50.) See also non-document entry dated December 3, 2019.

       On January 16, 2020, Defendant Traci Clark filed a motion for judgment on the pleadings as to the

claims asserted against her. (Doc. No. 60.) Plaintiffs filed an opposition to the motion (Doc. No. 61), to

which Defendant Clark replied. (Doc. No. 62.) On April 2, 2020, the Court granted Defendant Clark’s

motion for judgment on the pleadings and dismissed the claims against her. (Doc. Nos. 65-66.)

       On December 15, 2020, the City filed a motion for summary judgment on the following grounds:

(1) All § 1983 claims arising from the 2004 runway extension are barred by the two-year statute of

limitations; (2) Plaintiffs failed to establish a genuine dispute of material fact as to whether the 2008 runway

extension caused a taking; (3) Plaintiffs Nicole Rachid, Fouad Rachid, and Susan Boggs do not have legal

standing to bring this action under federal or state law; (4) Plaintiffs are not entitled to relief under the

Uniform Relocation Act; and (5) Fouad, Inc. failed to establish a genuine issue of material fact as to whether

the runway expansions substantially interfered with its right of ownership of the property. (Doc. No. 88.)

                                                  3
     Case: 1:08-cv-02153-JDG Doc #: 96 Filed: 05/28/21 4 of 15. PageID #: 1619




       That same day, Plaintiffs filed a motion for summary judgment “on the issue of liability in this case,”

asserting that the only factual issue to be presented to the jury was “how much of the home has been taken

by the city, what that portion is worth, and if there is any ‘uneconomic remnant’ remaining that the City has

acquired as well.” (Doc. No. 89 at 10) (citations omitted).

       On December 30, 2020, Plaintiffs filed an opposition to the City’s motion for summary judgment.

(Doc. No. 91.) On January 13, 2021, the City filed its reply in support of its motion for summary judgment.

(Doc. No. 93.) On January 14, 2021, the City filed its opposition to Plaintiffs’ motion for summary

judgment. (Doc. No. 94.) On January 29, 2021, Plaintiffs filed their reply in support of their motion for

summary judgment. (Doc. No. 95.)

                                         II.     Analysis

A.     Standard of Review

       Summary judgment is governed by Federal Rule of Civil Procedure 56, which provides:

             A party may move for summary judgment, identifying each claim or defense –
             or the part of each claim or defense – on which summary judgment is sought.
             The court shall grant summary judgment if the movant shows that there is no
             genuine dispute as to any material fact and the movant is entitled to judgment
             as a matter of law. The court should state on the record the reasons for granting
             or denying the motion.

Fed. R. Civ. P. 56(a). The purpose of summary judgment is to determine if there is a need for a trial due to

genuine factual issues which need resolution. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250

(1986). If, based on all the available proof, a reasonable jury could only find for one party at trial, then a

trial is unnecessary, and the Court may enter a judgment as a matter of law. See Celotex Corp. v. Catrett,

477 U.S. 317, 322-323 (1986). See also Barrett v. Lucent Technologies, 36 F. App’x 835, 840 (6th Cir.


                                                 4
     Case: 1:08-cv-02153-JDG Doc #: 96 Filed: 05/28/21 5 of 15. PageID #: 1620




2002) (“Summary judgment is appropriate when there are no issues of material fact in dispute, and the

moving party is entitled to judgment as a matter of law.”).

        The moving party has the initial burden of demonstrating there is no genuine issue of material fact.

The moving party may meet this burden by establishing the non-moving party lacks evidence to support an

essential element of their case. Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479 (6th Cir. 1989.)

Conversely, if it is the moving party who carries the burden of proof for a claim, they may establish no

genuine issue of material fact by setting forth evidence which would result in a directed verdict at trial. See

Calderone v. U.S., 799 F.2d 254, 259 (6th Cir. 1986). See also Kassouf v. U.S. Liability Co., Case No.

1:14CV2656, 2015 WL 5542530, at *3 (N.D. Ohio Sept. 18, 2015).

        Once the moving party meets this burden, the non-moving party must then present evidence which

establishes genuine factual issues which require a trial. Celotex Corp., 477 U.S. at 325. The non-moving

party may not rest “upon the mere allegations of their pleadings nor upon general allegations that issues of

fact exist.” Shell v. Lautenschlager, Case No. 1:15CV1757, 2017 WL 4919206, at *1 (N.D. Ohio Oct. 31,

2017). Indeed, the non-moving party must support their position with “particular parts of materials in the

record, including depositions, documents, electronically stored information, affidavits or declarations,

stipulations . . . admissions, interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A). See

also Celotex Corp., 477 U.S. at 324. The non-moving party must “present more than a scintilla of evidence”

to support their position. See Garza v. Norfolk S. Ry. Co., 536 F. App’x 517, 519 (6th Cir. 2013).

        When reviewing the evidence, the court must view all the evidence and inferences in favor of the

non-moving party. United States v. Diebold, Inc., 369 U.S. 654, 655 (1962). If after analyzing the body of



                                                  5
     Case: 1:08-cv-02153-JDG Doc #: 96 Filed: 05/28/21 6 of 15. PageID #: 1621




evidence presented by both parties, the Court finds no reasonable jury could find in favor of the non-moving

party, summary judgment must be entered. Kassouf, 2015 WL 5542530, at *3.

       However, an unusual situation is created when cross motions for summary judgment are filed. As

the Sixth Circuit has explained, the reviewing court “must evaluate each party’s motion on its own merits,

taking care in each instance to draw all reasonable inferences against the party whose motion is under

consideration.” B.F. Goodrich Co. v. U.S. Filter Corp., 245 F.3d 587, 592 (6th Cir. 2001) (citing Taft

Broadcasting Co. v. U.S., 929 F.2d 240, 241 (6th Cir. 1991)). Accordingly, “if it is possible to draw

inferences in either direction, then both motions for summary judgment should be denied.” Champion

Foodservice, LLC v. Vista Food Exchange, Inc., Case No. 1:13-cv-1195, 2016 WL 4468001, at *4 (N.D.

Ohio Aug. 24, 2016) (citing B.F. Goodrich Co., 245 F.3d at 592-593.).

B.     Application

       1. Statute of Limitations for Claims Brought Pursuant to 42 U.S.C. § 1983

       The parties filed a joint stipulation setting forth the following chronology of construction to the two

runways at issue in this case. (Doc. No. 23.)

       In January 2001, construction began on runway 6L/24R. (Id.) On December 2002, runway 6L/24R

opened at an initial length of 7,000 feet. (Id.) In January 2003, construction restarted on runway 6L/24R.

(Id.) In August 2004, runway 6L/24R opened at a final length of 9,000 feet. (Id.) The Court shall refer to

the construction of runway 6L/24R as “the 2004 runway extension.”

       In May 2007, construction began on runway 6R/24L. (Id.) On August 1, 2008, Plaintiffs filed this

lawsuit (id.), and on September 8, 2008, the Defendants removed the case to federal court. (Doc. No. 1.)



                                                 6
    Case: 1:08-cv-02153-JDG Doc #: 96 Filed: 05/28/21 7 of 15. PageID #: 1622




In December 2008, runway 6R/24L opened at a final length of 9, 956 feet. (Doc. No. 23.) The Court shall

refer to the construction of runway 6L/24R as “the 2008 runway extension.”

       Since the Sixth Circuit decided Browning v. Pendleton, 869 F.2d 989 (6th Cir. 1989), the Sixth

Circuit has consistently held that the statute of limitations for 42 U.S.C. § 1983 civil rights actions in Ohio

is set forth in O.R.C. § 2305.10, which requires actions for bodily injury to be filed within two years after

accrual. Banks v. City of Whitehall, 344 F.3d 550, 553 (6th Cir. 2003) (citing LRL Properties v. Portage

Metro Housing Auth., 55 F.3d 1097, 1105 (6th Cir. 1995), Kuhnle Bros., Inc. v. County of Geauga, 103 F.3d

516, 519-20 (6th Cir. 1997)).

       Plaintiffs argue that under McNamara v. City of Rittman, 472 F.3d 633, 637 n.1 (6th Cir. 2007),

“‘any takings actions’ brought after the amendment of 2305.09 [March 2, 2004], enjoy a four-year statute

of limitation.” (Doc. No. 91 at 10) (footnote omitted). The Court rejects Plaintiffs’ reading of McNamara

for several reasons. First, the language in McNamara upon which Plaintiffs rely was dicta;2 the parties in

that case agreed the applicable statute of limitations for the § 1983 claims was two years. 473 F.3d at 637.

Second, even after McNamara, the Sixth Circuit has continued to rely on a two-year statute of limitations

for § 1983 claims. See, e.g., 3799 Mill Run Partners, LLC v. City of Hilliard, Ohio, 839 F. App’x 948, 950

(6th Cir. 2020); Basista Holdings, LLC, 710 F. App’x at 691; Ohio Midland, Inc. v. Ohio Dept. of Transp.,


2
  Dicta is not binding on this Court. Preterm-Cleveland v. McCloud, 994 F.3d 512, 531 (6th Cir. 2021)
(“We recognize that this section is little more than a separate concurrence and, being dicta, creates no
controlling law. See Richmond Health Facilities v. Nichols, 811 F.3d 192, 201 n.8 (6th Cir. 2016) (quoting
Black’s Law Dictionary, 10th ed. 2014, for the definition of dicta).”). See also Michigan Spine and Brain
Surgeons, PLLC v. State Farm Mut. Auto. Ins. Co., 758 F.3d 787, 792 (6th Cir. 2014) (“The holding of a
decision, which has precedential effect, is to be contrasted with dicta, which does not have precedential
effect. ‘Obiter dictum,’ ‘something said in passing’ in Latin, is a ‘judicial comment while delivering a
judicial opinion, but one that is unnecessary to the decision before the court and therefore not precedential.’
Black's Law Dictionary (9th ed.2009).”).
                                                   7
     Case: 1:08-cv-02153-JDG Doc #: 96 Filed: 05/28/21 8 of 15. PageID #: 1623




286 F. App’x 905, 911 (6th Cir. 2008). Third, as this Court has previously found in response to an identical

argument:

              In opposition, plaintiffs assert that the four-year statute of limitations in Ohio
              Rev. Code § 2305.09 “applie[s] to takings claims under Ohio law[.]” (Pl.Opp’n
              at 466, citing McNamara v. City of Rittman, 473 F.3d 633, 637 n.1 (6th Cir.
              2007)24.) But § 1983 claims are not taking claims; they are personal injury
              claims. Banks v. City of Whitehall, 344 F.3d 550, 553 (6th Cir. 2003) (“section
              1983 claims [are] best characterized as tort actions for the recovery of damages
              for personal injuries and federal courts must borrow the statute of limitations
              governing personal injury actions in the state in which the section 1983 action
              was brought.”) (citing Wilson, 471 U.S. at 275-76; Owens v. Okure, 488 U.S.
              235, 109 S. Ct. 573, 102 L.Ed. 2d 594 (1989); Browning v. Pendleton, 869 F.2d
              989 (6th Cir. 1989)). In Banks, the court of appeals noted that it has “squarely
              rejected attempts to get around” the two-year statute of
              limitations. Id. (citing LRL Props. v. Portage Metro Housing Auth., 55 F.3d
              1097, 1105 (6th Cir. 1995) (rejecting application of Ohio Rev. Code §
              2305.09); Kuhnle Bros., Inc. v. Cty. of Geauga, 103 F.3d 516, 519-20 (6th Cir.
              1997) (same)).

              Accordingly, a two-year statute of limitations applies and, based on unrefuted
              demolition dates identified in Table P-1 and shown parenthetically below, all §
              1983 claims relating to the following properties are time-barred because they
              accrued outside the two-year period preceding the filing of the complaint . . . .

Woods Cove, III, LLC v. City of Akron, No. 5:16-CV-1016, 2018 WL 4104186, at *8–9 (N.D. Ohio Aug.

29, 2018).

        In a footnote, this Court further explained:

              Plaintiff's reliance upon dicta in McNamara suggesting a four-year statute of
              limitations for “takings actions brought after 2004” is likely misplaced.
              In Wilson v. Garcia, 471 U.S. 261, 274, 105 S. Ct. 1938, 85 L.Ed. 2d 254
              (1985), the Court expressly rejected any suggestion that “the choice of the
              statute of limitations [should] depend upon the particular facts or the precise
              legal theory of each [§ 1983] claim[.]” The Court “conclude[d] that [§ 1983] is
              fairly construed as a directive to select, in each State, the one most appropriate
              statute of limitations for all § 1983 claims.” Id. at 275 (emphasis added).

Id. at *8 n.24.
                                                  8
    Case: 1:08-cv-02153-JDG Doc #: 96 Filed: 05/28/21 9 of 15. PageID #: 1624




         Plaintiffs also argue that because this Court applied the four-year statute of limitations in O.R.C. §

2305.09(E) in ruling on the § 1983 claims asserted against Defendant Clark in resolving her motion for

judgment on the pleadings, the same statute of limitations must apply here, as the § 1983 claims Plaintiffs

assert against the City are the same as those asserted against Clark. (Doc. No. 91 at 7.) However, Plaintiffs

misread the Court’s decision. The Court granted the motion for judgment on the pleadings on § 1983 claims

against Clark because takings claims, upon which Plaintiffs’ § 1983 claims were based, cannot be

maintained against an individual. Boggs v. City of Cleveland, Case No. 1:08CV2153, 2020 WL 1640390,

at **4-6 (N.D. Ohio Apr. 2, 2020). The Court applied the four-year statute of limitations—which the parties

agreed applied—to Plaintiffs’ state law claims against Clark. Id. The Court did not address the merits of

the parties’ arguments with respect to the statute of limitations applicable to § 1983 claims. Id.

         Therefore, the Court finds the applicable statute of limitations to Plaintiffs’ § 1983 claims is two

years.

         Federal law, not state law, determines when a § 1983 claim accrues. A to Z, Inc. v. City of Cleveland,

281 F. App’x 458, 460 (6th Cir. 2008). Under federal law, “the statute begins to run when plaintiffs knew

or should have known of the injury which forms the basis of their claims.” Ruff v. Runyon, 258 F.3d 498,

500 (6th Cir. 2001) (citations omitted). A court must focus its inquiry on the harm incurred, and not the

plaintiff’s knowledge of underlying facts giving rise to the harm. Id. at 501 (citation omitted). “A plaintiff

has reason to know of his injury when he should have discovered it through the exercise of reasonable

diligence.” Id. (internal quotation marks and citation omitted).

         Plaintiffs concede the 2004 runway expansion was completed in August 2004. (Doc. No. 23; Doc.

No. 91 at 4.) Plaintiffs further concede their § 1983 claims accrued in 2004. (Doc. No. 91 at 5) (“The Sixth

                                                  9
    Case: 1:08-cv-02153-JDG Doc #: 96 Filed: 05/28/21 10 of 15. PageID #: 1625




Circuit Court of Appeals has already established that Plaintiff’s § 1983 claims accrued upon the opening of

6L in 2004.”) (quoting and citing Boggs v. City of Cleveland, 655 F.3d 516, 523-24 (6th Cir. 2011)).

       Plaintiffs argue that “this is a continuous taking, with no statute of limitations,” because flights

continue over the home at less than 500 feet above ground level “to this day” and noise on the property will

exceed 65 day night level through 2024. (Doc. No. 91 at 11-12.) Plaintiffs purport to rely on a Sixth Circuit

case that “analyzed ‘permanent’ versus ‘continuing’ takings in a recent case involving chemical discharge”:

Elmer v. S.H. Bell Co., 127 F. Supp. 3d 812 (N.D. Ohio 2015). (Id. at 11.) Plaintiffs also rely on a Supreme

Court of Ohio decision, Sexton v. City of Mason, 117 Ohio St. 3d 275 (Ohio 2008). (Id. at 12.) However,

Elmer—a district court opinion—involved claims of trespass, private nuisance, negligence, public nuisance,

statutory nuisance, nuisance per se, and medical monitoring, none of which Plaintiffs asserted in their FAC.3

Moreover, Elmer did not involve a takings claim. Elmer, 127 F. Supp. 3d at 818. Sexton, likewise, was a

trespass case that did not involve a takings claim. 117 Ohio St. 3d 275. Furthermore, as set forth above, it

is federal law, and not state law, that determines when a § 1983 claim accrues.

       Plaintiffs also rely on McNamara for the proposition that “a two-year limitations period will not bar

all actions for all time, as in certain cases where there is a continuing violation which inflicts continuing and

accumulating harm (Discussed in the next section).” (Doc. No. 91 at 10) (emphasis in original.) Again,

however, Plaintiffs rely on dicta; the Sixth Circuit expressly declined to address the continuing violation




3
  Although the FAC refers to “trespasses” and “continuing trespasses,” such references are within the
context of Plaintiffs’ takings claims. (See Doc. No. 46 at ¶¶ 30, 38, 42.) Plaintiffs’ FAC does not contain
any claims of trespass under state law. (See Doc. No. 46.) In fact, the FAC is entitled “FIRST AMENDED
COMPLAINT BROUGHT UNDER 42 USC 1983 FOR THE TAKING OF PROPERTY, MANDAMUS
AND INVERSE CONDEMNATION.” (Id.)
                                                10
    Case: 1:08-cv-02153-JDG Doc #: 96 Filed: 05/28/21 11 of 15. PageID #: 1626




issue as it was not properly raised before the district court, had not been presented to the state courts, and

was not ripe for review. 473 F.3d at 639.

       “Courts have been extremely reluctant to apply [the continuing violation doctrine] outside of the

context of Title VII.” LRL Properties, 55 F.3d at 1105 n.3.

       The Court finds the Sixth Circuit case of Ohio Midland to be analogous here. In Ohio Midland,

plaintiffs, the owners of a bridge over the Ohio River, sued to compel the Ohio Department of Transportation

to either rebuild the bridge ramp it tore down in 1991 or pay plaintiffs damages resulting from the lack of a

ramp. 286 F. App’x at 906. The Sixth Circuit determined that because plaintiffs’ amended claims accrued

more than two years before plaintiffs filed suit and did not fall into the “continuing violation” category,

plaintiffs’ amended claims were all time-barred by the statute of limitations. Id. at 910. The Sixth Circuit

found as follows:

             The plaintiffs’ theory of taking is that a taking occurred because the economic
             value of the bridge was destroyed. The economic value of the bridge was
             destroyed because the Ohio ramp was not rebuilt, thus effectively closing the
             bridge. See Proposed Amended Complaint ¶¶ 19–20 (“Such closure prevented
             any use of the Bridge and substantially reduced or destroyed the fair market
             value of the residue of the Bridge, and constitutes a taking....”). Under the
             plaintiffs’ theory, then, the relevant time that plaintiffs would be “on notice” of
             the taking is the time they were on notice that they would not be receiving a
             new ramp. See Ruff v. Runyon, 258 F.3d 498, 500 (6th Cir.2001) (holding that
             the statute of limitations begins to run under federal law “when plaintiffs knew
             or should have known of the injury which forms the basis of their
             claims”); Kuhnle Bros., Inc. v. County of Geauga, 103 F.3d 516, 520 (6th
             Cir.1997) (“In determining when the cause of action accrues in section 1983
             actions, [courts] have looked to what event should have alerted the typical lay
             persons to protect his or her rights.”).

             ***

             The plaintiffs also seek to avoid the conclusion that their amended claims are
             time-barred by arguing that the statute of limitations was tolled because the
                                                 11
   Case: 1:08-cv-02153-JDG Doc #: 96 Filed: 05/28/21 12 of 15. PageID #: 1627




             ODOT defendants’ actions or inactions constituted a “continuing violation” that
             recurred every second the violation was not stopped. This argument is also
             unpersuasive. Contrary to the plaintiffs’ assertions, the fact that Proctor and
             Spain did not reverse ODOT’s early–1990s decisions does not fit into the
             “continuing violation” framework.

             Courts have allowed the statute of limitations to be tolled when: (1) “there is
             some evidence of present [prohibited] activity giving rise to a claim of a
             continuing violation” and “at least one of the forbidden ... acts occurs within
             the relevant limitations period”; or (2) there is a “longstanding and
             demonstrable policy” of the forbidden activity. See Trzebuckowski v. City of
             Cleveland, 319 F.3d 853, 857 (6th Cir.2003). This court has distinguished
             between “continuing violations” and “continuing effects of prior violations,”
             however, and clarified that “the present effects of past discrimination ... do not
             trigger a continuing violations exception.” Tenenbaum v. Caldera, 45
             Fed.Appx. 416, 419 (6th Cir.2002) (citing Dixon v. Anderson, 928 F.2d 212,
             216 (6th Cir.1991) (abrogated on other grounds)). And, as the district court
             noted, courts have been “extremely reluctant to apply [the continuing
             violations] doctrine outside of the context of Title VII.” LRL Props. v. Portage
             Metro Hous. Auth., 55 F.3d 1097, 1105 n. 3 (6th Cir.1995).

             The instant case is not one in which a series of repeated constitutional violations
             occurred. Rather, one alleged constitutional violation occurred in the early
             1990s that simply was not reversed. As the district court explained, the ODOT
             defendants’ alleged “continued decision” not to rebuild the ramp was merely a
             manifestation of the alleged prior taking. The plaintiffs’ amended claims
             therefore do not fit within the continuing-violations framework.

             That this case does not fall into the “continuing violations” framework also
             makes sense. If this court were to accept the plaintiffs’ theory that a taking is
             continuous until it is reversed, then all takings would constitute “continuing
             violations,” tolling the statute of limitations. There would effectively be no
             statute of limitations, and the plaintiffs’ theory could easily be extended to many
             other violations outside of the takings context. This is not the law.

Id. at 910-11, 912–13.

       The 2008 runway expansion is of no consequence to the statute of limitations for Plaintiffs’ § 1983

claims. First, as noted above, Plaintiffs concede their § 1983 claims accrued in August 2004. (Doc. No. 91

at 5.) Second, Plaintiffs further concede “[[t]he 2007 completion of Runway 6R is not at issue in this
                                                 12
   Case: 1:08-cv-02153-JDG Doc #: 96 Filed: 05/28/21 13 of 15. PageID #: 1628




response; nothing is on the record involving damages from the expansion of runway 6R].” (Id. at 6.) (See

also Boggs Dep., 94:22-95:4.) Plaintiffs’ expert also testified his analysis focused only on Runway 6L and

not Runway 6R. (Kamman Dep., 95:25-96:13.)

       Plaintiffs failed to file the instant case until August 2008, four years after completion of the 2004

runway expansion. Therefore, the Court finds the statute of limitations bars Plaintiffs’ § 1983 claims and

GRANTS Defendant’s motion for summary judgment on Plaintiffs’ § 1983 claims. The Court DENIES

Plaintiffs’ motion for summary judgment on their § 1983 claims.

       The Court declines to exercise supplemental jurisdiction over Plaintiffs’ claims asserted under the

Ohio Constitution and state law. 28 U.S.C. § 1367(c)(3).

       2. Claims Pursuant to the Uniform Relocation Act

       The City argues Plaintiffs are not entitled to relief under the Uniform Relocation and Real Property

Acquisition Act (“URA”) for three reasons: (1) the URA does not create a legal cause of action and does

not create any rights that can be asserted under § 1983; (2) courts have held that the Administrative

Procedures Act (“APA”) is the exclusive remedy for URA claims; and (3) Plaintiffs’ demand for relief under

the URA pursuant to a writ of mandamus is inappropriate because this Court lacks jurisdiction under 28

U.S.C. § 1361 to compel a state defendant, such as the City, to take such action. (Doc. No. 88 at 24-25.)

       Plaintiffs provide no meaningful response in their opposition to the City’s motion for summary

judgment. (Doc. No. 91.) The City argues in its reply in support of its motion for summary judgment that

Plaintiffs waived any such argument by failing to respond and thus is entitled to summary judgment on this

claim. (Doc. No. 93 at 6-7.)



                                               13
    Case: 1:08-cv-02153-JDG Doc #: 96 Filed: 05/28/21 14 of 15. PageID #: 1629




       In their own motion for summary judgment, Plaintiffs assert that certain provisions of the URA apply

and mandate condemnation, and that the City agreed to abide by the URA. (Doc. No. 89 at 17-18.) In its

brief in opposition, the City argued, “Defendant has briefed the issue of whether Plaintiffs established any

right to recovery under URA in their Motion for Summary Judgment. Plaintiffs did not substantively

address this argument in their opposition; and the claim is waived.” (Doc. No. 94 at 18) (citation omitted).

In reply, Plaintiffs assert they “have waived nothing with respect to the URA,” and maintain that their URA

claims remain unripe until Plaintiffs receive an Order of Mandamus as “[t]he City has issued no Notice of

Intent and the Plaintiffs are not displaced under either statute.” (Doc. No. 95 at 16.)

       Setting aside the waiver and ripeness issues, Plaintiffs cannot raise URA claims as an independent

cause of action. Consumers Power Co. v. Costle, 468 F. Supp. 375, 380 (E.D. Mich. 1979) (“The Uniform

Relocation Assistance Act makes it very clear that Congress intended to set forth guidelines rather than to

create rights of the sort giving rise to a legal cause of action.”), aff’d, 615 F.2d 1147 (6th Cir. 1980). See

also, e.g., Clear Sky Car Wash LLC v. City of Chesapeake, Va., 743 F.3d 438, 444 (4th Cir. 2014) (“At

bottom, we hold that the URA, in imposing policies on the heads of federal and state agencies in §§ 4651

and 4655, creates no individually enforceable rights. Therefore, Clear Sky lacks any basis for a private

action to remedy violations of those sections.”). Nor can Plaintiffs raise URA claims under § 1983:

             For URA claims, the Administrative Procedures Act (“APA”) is the exclusive
             remedy; therefore, such claims are not cognizable under § 1983. See Ackerley
             Communications of Fla., Inc. v. Henderson, 881 F.2d 990, 993 (11th Cir.1989)
             (APA is exclusive remedy for alleged violations of the URA); Rhodes v. City
             of Chicago, 516 F.2d 1373, 1378 (7th Cir.1975) (federal courts lack jurisdiction
             over actions seeking enforcement of policies outlined in 42 U.S.C. § 4651 et
             seq.).



                                                 14
    Case: 1:08-cv-02153-JDG Doc #: 96 Filed: 05/28/21 15 of 15. PageID #: 1630




Meacham v. Woolford, Case No. 5:06 CV 2447, 2007 WL 1087609, at *2 (N.D. Ohio Apr. 9, 2007). See

also, e.g., Beachy v. Bd. of Aviation Comm’rs of City of Kokomo, 699 F. Supp. 742, 747 (S.D. Ind. 1988)

(“Clearly, Congress did not intend in the Relocation Assistance Act to create rights actionable under section

1983.”) This Court has previously held the sole remedy for URA claims is the APA, and Plaintiffs failed

to allege any APA claim in the FAC. (Doc. No. 46.) Therefore, the Court GRANTS the City’s motion for

summary judgment and DENIES Plaintiffs’ motion for summary judgment as to the URA claims Plaintiffs

assert as part of their federal law claims.

        The Court declines to exercise supplemental jurisdiction over Plaintiffs’ claims asserted under the

Ohio Constitution and state law. 28 U.S.C. § 1367(c)(3).

                                         III.   Conclusion

        For all the reasons set forth above, the Court GRANTS Defendant/Respondent’s Motion for

Summary Judgment and DENIES Plaintiffs/Relators’ Motion for Summary Judgment as to

Plaintiffs/Relators’ federal law claims and dismisses those claims with prejudice. The Court declines to

exercise supplemental jurisdiction over the Plaintiffs/Relators’ remaining state law claims and REMANDS

this case back to state court.

Date: May 28, 2021                                     s/ Jonathan Greenberg
                                                     Jonathan D. Greenberg
                                                     United States Magistrate Judge




                                                15
